Name: Commission Regulation (EC) No 106/1999 of 15 January 1999 fixing the maximum subsidy for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2563/98
 Type: Regulation
 Subject Matter: Africa;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 16. 1. 1999L 11/20 COMMISSION REGULATION (EC) No 106/1999 of 15 January 1999 fixing the maximum subsidy for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2563/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular Article 10(1) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union (3), and in particular Article 9(1) thereof, Whereas Commission Regulation (EC) No 2563/98 (4) opens an invitation to tender for the subsidy on rice exported to RÃ ©union; Whereas Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide, in accordance with the proce- dure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum subsidy; Whereas the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89 should be taken into account when fixing this maximum subsidy; whereas successful tenderers shall be those bids are at or below the level of the maximum subsidy; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 A maximum subsidy on exports to RÃ ©union of husked long grain rice falling within CN code 1006 20 98 is hereby set on the basis of the tenders lodged from 11 to 14 January 1999 at EUr 293 per tonne pursuant to the invitation to tender referred to in Regulation (EC) No 2563/98. Article 2 This Regulation shall enter into force on 16 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 265, 30. 9. 1998, p. 4. (3) OJ L 29, 7. 9. 1989, p. 8. (4) OJ L 320, 28. 11. 1998, p. 40.